Case: 2:19-cv-01458-ALM-KAJ Doc #: 21 Filed: 12/04/20 Page: 1 of 2 PAGEID #: 110




                         UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION

DEREK MYERS,                                      :
                                                  :
      Plaintiff,                                  :
                                                  :      Case No. 2:19-cv-01458
      v.                                          :      Judge Algenon Marbley
                                                  :      Magistrate Judge Jolson
VILLAGE OF NEW HOLLAND, OHIO, et al.,             :
                                                  :
      Defendants.                                 :


                     PLAINTIFF’S WITHDRAWAL OF ITS
           FIRST MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

      Now comes Plaintiff Derek Myers, by and through counsel, and respectfully withdraws his

Motion for Leave to File an Amended Complaint originally filed on November 2, 2020.

      Contemporaneously with the filing of this Withdrawal Notice, Plaintiff filed a new Motion

for Leave to File an Amended Complaint. The reasoning in support of said new motion are more

fully outlined in the Motion and supporting Memorandum in Support.

                                                 Respectfully Submitted,

                                                 /s/ Jud R. Mauger
                                                 Wesp Barwell, LLC
                                                 Attorneys at Law
                                                 Jud R. Mauger (0063375)
                                                 Jessica A. Barwell (0088716)
                                                 Gregory P. Barwell (0070545)
                                                 100 E Broad Street, Suite 2350
                                                 Columbus, OH 43215
                                                 Ph: (614) 456-0488
                                                 Fax: (614) 456-0488
                                                 Email: jbarwell@wesplaw.com
                                                 Email: gbarwell@wesplaw.com
                                                 Email: jmauger@wesplaw.com
                                                 Attorneys for Plaintiff
Case: 2:19-cv-01458-ALM-KAJ Doc #: 21 Filed: 12/04/20 Page: 2 of 2 PAGEID #: 111




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 4th day of December 2020, a true and accurate copy of the

foregoing Document was served via email, to the following:

      Paul-Michael La Fayette, Esq.
      MAZANEC, RASKIN & RYDER CO., L.P.A
      175 South Third Street
      Suite 1000
      Columbus, OH 43215
      (614) 228-5931
      (614) 228-5934 – Fax
      plafayette@mrrlaw.com
      Counsel for Defendants Village of New Holland,
      Ohio, Clair "Butch" Betzko, William "Jason"
      Lawless, and Christopher Mosley

      s/ Jud R. Mauger
      Wesp Barwell, LLC
      Jud R. Mauger (0063375)




                                             2
